Citation Nr: 1216256	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from March May 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Board remanded the Veteran's claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability.

The Veteran contends that he is unemployable due to his posttraumatic stress disorder (PTSD) symptoms.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

In this case, service connection is in effect for degenerative joint disease of the lumbar spine, rated as 20 percent disabling, and PTSD, rated as 30 percent disabling.  As such, the Veteran's combined disability evaluation is 40 percent.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  


Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

In this case, the evidence of record is unclear as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran submitted an April 2010 Private Psychological evaluation.  After evaluating the Veteran, the psychologist concluded that the Veteran had social and work related functional impairments noted, as were some cognitive difficulties.  Additionally, the Veteran has difficulties with impulse control, as evidenced by his difficulty with irritability and his anger outbursts, were quite evident and likely to substantially negatively impact his employability.  Furthermore, the psychologist noted that the Veteran had homicidal tendencies and represented a danger to any work environment.   However, while the private psychologist noted the Veteran's troubles in a work environment, she did not specifically give an opinion as to whether the Veteran was rendered unemployable due to his service-connected disabilities.  

Additionally, the Veteran was afforded a VA examination in December 2011.  The examiner stated that based on self report of his recent work history, the Veteran was unable to retain employment due to his PTSD symptoms, particularly his anger, negativism, irritability, and interpersonal difficulties.  However, the examiner noted that there was no objective corroboration of what occurred at each of his last two jobs, which were both bartending positions.  Additionally, the examiner noted that it appeared that the Veterans alcohol abuse contributed to at least one of the terminations as he was viewed drinking on the job and servicing alcohol to an underage employee.  Furthermore, the Veteran reported attending college as recently as the past Fall semester, which just ended.  The examiner stated that it was unclear how the Veteran could function in that context, yet be completely disabled from an employment perspective.  Moreover, the examiner noted that the Veteran's MMPI-2 profile was invalid due to likely exaggeration of the complaints.  Therefore, the examiner stated that it could not be used to determine the extent of the Veteran's mental health problems or his ability to work.  However, the examiner failed to give an opinion as to the Veteran's unemployability due to his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine if the Veteran's service-connected disabilities render him unemployable.  Therefore, another VA examination should be obtained to examine the Veteran's current state, and review and reconcile the psychological opinions contained in the claims file. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, it does not appear that the RO sent the Veteran proper notice for his a claim of entitlement to a TDIU.  Therefore, on Remand, the AMC/RO should send the Veteran proper notice for a claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should ensure that the Veteran has been sent proper notice for his claim of entitlement to a TDIU.

2) The AMC should schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on her employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (degenerative joint disease of the lumbar spine and PTSD), render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

Additionally, the examiner should review and reconcile the March 2010 private psychological evaluation and the December 2011 VA psychological evaluation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


